893 F.2d 1334
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Allan J. BUSSER, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN, SERVICES, Defendant-Appellee.
No. 89-1436.
United States Court of Appeals, Sixth Circuit.
Jan. 19, 1990.

Before KENNEDY and RALPH B. GUY, Jr., Circuit Judges, and LIVELY, Senior Circuit Judge.
PER CURIAM:


1
Allan J. Busser appeals from the judgment of the District Court affirming the Secretary of Health and Human Services' denial of his claim for disability benefits.


2
Upon consideration of the entire record and the briefs filed herein, we AFFIRM the judgment of the District Court for the reasons stated by Judge Harvey in his Memorandum Opinion and Order filed on February 15, 1989, and Magistrate Pepe in his Magistrate's Report and Recommendation filed on December 30, 1988.